                                                                                                                                                       1   JASON M. SHERMAN, ESQ. (SBN 245190)
                                                                                                                                                           jason@jsl-law.com
                                                                                                                                                       2   JOHNSON SCHACHTER & LEWIS
                                                                                                                                                           A Professional Law Corporation
                                                                                                                                                       3   Harvard Square
                                                                                                                                                           2180 Harvard Street, Suite 560
                                                                                                                                                       4   Sacramento, CA 95815
                                                                                                                                                           Telephone: (916) 921-5800
                                                                                                                                                       5   Facsimile: (916) 921-0247
                                                                                                                                                       6   Attorneys for DEFENDANT:
                                                                                                                                                           SAN RAMON VALLEY UNIFIED SCHOOL DISTRICT
                                                                                                                                                       7
                                                                                                                                                           RICHARD M. ROGERS, #045843
                                                                                                                                                       8   LAW OFFICE OF RICHARD M. ROGERS
                                                                                                                                                           100 Bush Street, #1980
                                                                                                                                                       9   San Francisco, CA 94104
                                                                                                                                                           Telephone:     415/981-9788
                                                                                                                                                      10   Facsimile:    415/981-9798
JOHNSON SCHACHTER & LEWIS




                                                                                                                                                           Email:        RogersRMR@yahoo.com
                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11
                                                                                                                                                           Attorney for Plaintiff
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   DARLENE HALE
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13
                                                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                                                      14
                                                                                                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                      15
                                                                                                                                                      16
                                                                                                                                                           DARLENE HALE,                   )           CASE NO. 4:19-cv-04184-HSG
                                                                                                                                                      17                                   )
                                                                                                                                                                                           )           STIPULATION AND ORDER TO
                                                                                                                                                      18        Plaintiff,                 )           EXTEND TIME FOR
                                                                                                                                                                                           )           DISCLOSURES UNDER GENERAL
                                                                                                                                                      19                                   )           ORDER 71
                                                                                                                                                           v.                              )
                                                                                                                                                      20                                   )
                                                                                                                                                           SAN RAMON VALLEY UNIFIED SCHOOL )
                                                                                                                                                      21   DISTRICT, and DOES 1 through 5, )           Complaint Filed:    June 9, 2017
                                                                                                                                                                                           )           Removal Filed:      July 19, 2019
                                                                                                                                                      22                                   )
                                                                                                                                                                Defendants.                )           Trial Date:         None Set
                                                                                                                                                      23                                   )
                                                                                                                                                      24
                                                                                                                                                      25   ///
                                                                                                                                                      26   ///
                                                                                                                                                      27   ///
                                                                                                                                                      28   ///

                                                                                                                                                                                                   1
                                                                                                                                                           STIPULATION AND ORDER TO EXTEND
                                                                                                                                                           TIME FOR DISCLOSURES UNDER
                                                                                                                                                           GENERAL ORDER 71                                               Case No.: 4:19-cv-04184-HSG
                                                                                                                                                       1            WHEREAS General Order 71 requires the parties to produce certain documents and
                                                                                                                                                       2   provide certain information to each other “within 30 days after the defendant has submitted a
                                                                                                                                                       3   responsive pleading or motion, unless the assigned judge rules otherwise.”
                                                                                                                                                       4            WHEREAS this case was removed to federal court from the Contra Costa County
                                                                                                                                                       5   Superior Court on July 19, 2019.
                                                                                                                                                       6            WHEREAS Defendant filed its answer in state court on July 15, 2019, before either party
                                                                                                                                                       7   was aware the case would be subject to General Order 71, and there will not be a responsive
                                                                                                                                                       8   pleading or motion filed following removal.
                                                                                                                                                       9            WHEREAS the parties would like to start the 30 days to comply with General Order 71
                                                                                                                                                      10   from the day after the Court notified the parties of General Order 71.
JOHNSON SCHACHTER & LEWIS

                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11            WHEREAS documents and information have previously been exchanged between the
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12   parties in the state court action prior to removal, and the parties agree they need not produce
                                                                  SACRAMENTO, CA 95815
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13   documents and information that have already been exchanged in discovery proceedings in state
                                                                                                                                                      14   court.
                                                                                                                                                      15            Pursuant to General Order 71, the Parties stipulate to an extension of time to provide
                                                                                                                                                      16   documents and information in General Order 71 to August 23, 2019, and request Court approval
                                                                                                                                                      17   of this deadline, and approval that the parties need not produce documents and information that
                                                                                                                                                      18   have already been exchanged in discovery proceedings in state court.
                                                                                                                                                      19
                                                                                                                                                      20    Dated: July 26, 2019                            JOHNSON SCHACHTER & LEWIS
                                                                                                                                                                                                            A Professional Law Corporation
                                                                                                                                                      21
                                                                                                                                                      22
                                                                                                                                                                                                            /s/ Jason M. Sherman
                                                                                                                                                      23                                                         JASON M. SHERMAN
                                                                                                                                                                                                            Attorney for Defendant SAN RAMON VALLEY
                                                                                                                                                      24                                                    UNIFIED SCHOOL DISTRICT
                                                                                                                                                      25
                                                                                                                                                      26   ///
                                                                                                                                                      27   ///
                                                                                                                                                      28
                                                                                                                                                           ///

                                                                                                                                                                                                             2
                                                                                                                                                           STIPULATION AND ORDER TO EXTEND
                                                                                                                                                           TIME FOR DISCLOSURES UNDER
                                                                                                                                                           GENERAL ORDER 71                                                          Case No.: 4:19-cv-04184-HSG
                                                                                                                                                       1    Dated: July 26, 2019                           Law Office of Richard M. Rogers
                                                                                                                                                       2
                                                                                                                                                       3                                                   /s/ Richard M. Rogers______________________
                                                                                                                                                                                                               RICHARD M. ROGERS
                                                                                                                                                       4                                                   Attorney for Plaintiff Darlene Hale
                                                                                                                                                       5
                                                                                                                                                       6                                      FILER’S ATTESTATION

                                                                                                                                                       7            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Jason M. Sherman hereby
                                                                                                                                                       8   attests that concurrence in the filing of this document has been obtained from all the signatories
                                                                                                                                                       9   above.
                                                                                                                                                      10    Dated: July 26, 2019                           JOHNSON SCHACHTER & LEWIS
JOHNSON SCHACHTER & LEWIS




                                                                                                                                                                                                           A Professional Law Corporation
                                                                                              TELEPHONE: (916) 921-5800 / FACSIMILE: (916) 921-0247




                                                                                                                                                      11
                                                             2180 HARVARD STREET, SUITE 560




                                                                                                                                                      12
                                                                  SACRAMENTO, CA 95815




                                                                                                                                                                                                           /s/ Jason M. Sherman
                            A PROFESSIONAL LAW CORPORATION




                                                                                                                                                      13
                                                                                                                                                                                                                JASON M. SHERMAN
                                                                                                                                                      14                                                   Attorney for Defendant SAN RAMON VALLEY
                                                                                                                                                                                                           UNIFIED SCHOOL DISTRICT
                                                                                                                                                      15
                                                                                                                                                      16
                                                                                                                                                           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                                                                      17
                                                                                                                                                      18
                                                                                                                                                      19
                                                                                                                                                           Date: 7/29/2019                                      __________________________________
                                                                                                                                                      20                                                        Judge Haywood S. Gilliam, Jr.
                                                                                                                                                                                                                United States District Judge
                                                                                                                                                      21
                                                                                                                                                      22
                                                                                                                                                      23
                                                                                                                                                      24
                                                                                                                                                      25
                                                                                                                                                      26
                                                                                                                                                      27
                                                                                                                                                      28

                                                                                                                                                                                                            3
                                                                                                                                                           STIPULATION AND ORDER TO EXTEND
                                                                                                                                                           TIME FOR DISCLOSURES UNDER
                                                                                                                                                           GENERAL ORDER 71                                                         Case No.: 4:19-cv-04184-HSG
